DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. “PCT/GB2018/053710”, filed on “12/20/2018”.

Status of Claims
Claims 1-20 are pending.  Claims 21-33 have been cancelled.

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show;
lid is provided flush with the surface of the pavement when in use ¶ 0038, 
accessing the at least one power/data unit through an access lid ¶ 0063, 
a pre-chamber of the power/data unit through an access lid ¶ 0064, 
a multi-chambered container ¶ 0083, 
power/data unit 9 houses components for operation of the apparatus and forms an intelligent mobility node,
 	Within the power/data unit 9 are components that allow intelligent functions, in some embodiments, this can be a controller ¶ 0081, and 
cables 4, 5 enter the kerbside power/data unit 9 and are terminated with a universal connector 10 ¶ 0077 
as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 1:
a terminal positioned on a street side, wherein the terminal is configured to receive electrical power from a power source and a high speed data connection to a data source,
power and data sub-system housed within a chamber.
a controller within the chamber,
a connector that is accessible from the street level via an access plate to the chamber,
the connector is connectable to an interchangeable charger unit,
in claim 15 the:
providing a power and data sub-system unit housed within a chamber,
wherein the sub-system unit comprises a controller within the chamber, and
a street side terminal unit a street side terminal unit;
in claim 18:
providing a terminal at a street side,
a controller within the chamber,
the terminal using a wired connection,
accessing the at least one sub-system unit through an access lid on the chamber that is accessible from a street level to electrically connect an interchangeable charger unit; and
in claim 19;
accessing a pre-chamber of sub-system unit through an access lid,
accessing the inner chamber of the sub-system unit to gain access to the data connection and power connection;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 objected to because of the following informalities:	

Claim 19 recites “accessing the inner chamber”. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the limitation is considered as “accessing an inner chamber”. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17 and 19 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waffner PCT/EP3017/064919. Waffner 2019/0267822 used for translation.

  Regarding claim 15, Waffner teaches:
providing a power and data sub-system unit (Fig. 2 #12) housed within a chamber that is positioned at a parking spot for vehicles and at a level below a surface of the ground ( Fig. 2 #6, Fig 3 #2 with 6 at ground level where vehicle is being the position/spot where vehicle is connected.  ¶ 0027 “accommodate the charging cable of the electric vehicle or to provide a charging cable for an electric vehicle” ¶ 0028 “a charging cable led out of the opening in the housing is led directly to a charging socket or charging plug.” ¶ 0020 “the charge controller can be used to determine whether a charging cable is correctly connected to an electric vehicle.”), 
wherein the sub-system unit comprises a controller within the chamber (12 in chamber4 6 see Fig 2; ¶ 0039 "The charging electronics 12 accommodates at least a charging controller"), 
the controller controlling: a high speed operational data connection providing data transfer between a vehicle and the sub-system unit (¶ 0020 “signals on the charging cable between the electric vehicle and the charging controller are exchanged using pulse width modulation” ….. "a pilot line arranged in the charging cable, charge-specific signals can be exchanged between the charging controller and the electric vehicle."); 
a high speed non-operational data connection providing two-way wireless data access with the sub- system unit in a wireless range of the sub-system unit (¶ 0039"the charging controller, handles all communication with the electric vehicle as well as communication with a billing centre if necessary, preferably wirelessly using the antenna 18."); and 
a power connection providing electrical power transfer to and from an electric vehicle and the sub- system unit (¶ 0020 "The charging controller can also release a charging current or interrupt a charging current."); 
the method of providing data and power access further comprising: 
transferring the high speed operational data and high speed non-operational data between the sub-system unit to and from a street side terminal unit at high speed through a wired connection (Fig 1 terminal #4, Fig 2 # 18 with data 16 with power and data are wired through terminal); and 
transferring the electrical power from the sub-system unit to the terminal through a wired connection Fig. 1, 2, 3 #6 with #12 wherein power is transferred to vehicle through #16 to 26 to vehicle socket ¶ 0041, 0028).  

Regarding claim 17, Waffner teaches encrypting the operational data and non- operational data between a server and data user (¶ 0004 “the encrypted communication with the electric vehicle to be charged and/or with a billing centre”).

Regarding claim 19, Waffner teaches:
wherein the accessing the at least one power and data sub-system unit step further comprises: accessing a pre-chamber of sub-system unit through an access lid; and 
accessing the inner chamber of the sub-system unit to gain access to the data connection and power connection (Fig. 3 chamber space inside 30 noted as pre-chamber accessible when screws 22 removed to access 16 and 18).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-11, 13 rejected under 35 U.S.C. 103 as being unpatentable over KUDO US 20180186246 in view of Pellegrino US 20030120442 and Tremblay US 20130169227.

Regarding claim 1, KUDO teaches:
a terminal (Fig 1 #14) positioned on a street side (vehicle in parking lot wherein 14 is on a street side. ¶ 0008 "a vehicle parked at a parking lot"), 
wherein the terminal is configured to receive electrical power from a power source (Fig. 1 #11, 12 to 14 with power line) and a high speed data connection to a data source (Fig. 1 #17 to 14 with communication line); 
power and data sub-system housed within a chamber that is positioned at a parking spot for vehicles (Fig. 2 #14 and 23 positioned at vehicle 15 parked ¶ 0008), 
wherein each sub-system unit comprises a controller within the chamber (controller 107 in system of 14.  ¶ 0061 " The charge/discharge ECU 107 controls the operation of the bidirectional charger 103, so that the main battery 104 is charged or discharged." And ¶ 0084 “the bidirectional charger 103 and the charge/discharge ECU 107 of the electric vehicle 15 may be provided to the external power supply 14. In this case, power exchange between the electric vehicle 15 and the external power supply 14 is performed by a direct current.”), and 
each sub-system unit is connected to the terminal such that power and data is transferrable between the terminal and the sub-system unit and is controllable by the controller (Fig 2 #14 with ECU107 noted in Par 0084 having power and 23 having data being controllable ¶ 0056 “The digital communication unit 23 is connected to the communication network 16 via a home gateway 18, and superimposes a signal obtained from the aggregator 17 on electricity, which is exchanged between the external power supply 14 and the electric vehicle 15, by using a power line communication technology. Therefore, a control signal from the aggregator 17 is sent to the electric vehicle 15 if the connector 22 is being connected to the inlet 101 of the electric vehicle 15.”);
wherein each sub-system unit is configured to transfer high speed data to or from a vehicle (¶ 0056 "The digital communication unit 23 is connected to the communication network 16 via a home gateway 18, and superimposes a signal obtained from the aggregator 17 on electricity, which is exchanged between the external power supply 14 and the electric vehicle 15, by using a power line communication technology.") or transfer data to or from a user in wireless connectivity range (Fig. 1 portable device connecting to network. ¶ 0062"The radio unit 109 wirelessly transmits, to the aggregator 17, information on participation or nonparticipation of the electric vehicle 15 in the V2G, the degree of activeness in the case of participating in the V2G, a time period in which participation in the V2G is possible, a discharge state of the main battery 104, and the like. The participation or nonparticipation in the V2G, the degree of activeness in the case of participating in the V2G, and the time period, in which participation in the V2G is possible, are set in advance by an owner of the electric vehicle 15. The owner of the electric vehicle 15 is assumed to understand that a discharge opportunity and a discharge amount of the main battery 104 are large as the degree of activeness of participation in the V2G is high.").  

KUDO does not explicitly teach system at a level below a surface of the ground.
PELLEGRINO teaches system at a level below a surface of the ground (Fig 5 # 320, 670, 490 below #180).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have system at a level below a surface of the ground taught by PELLEGRINO for the purpose of to hinder tampering. (Refer to ¶ 0034)

Even though KUDO teaches the street level as noted above (vehicle in parking lot wherein 14 is on a street side. ¶ 0008 "a vehicle parked at a parking lot"), KUDO does not explicitly teach wherein each sub-system unit comprises a connector that is accessible from the street level via an access plate to the chamber, Tremblay teaches sub-system unit (Fig. 6A #10) comprises a connector (Fig. 6B #35) that is accessible from the level (floor level ¶ 0063 "the base 12 is secured to the floor with fasteners (not shown) in order to prevent removal or theft of the charging station 10") via an access plate to the chamber (Fig. 6B and 7 #14).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have system unit comprises a connector that is accessible from the level via an access plate to the chamber taught by Tremblay for the purpose of cutting costs upon updating systems for vehicles. (Refer to ¶ 0009-0012)

Even though KUDO teaches the sub- system unit on the street side and is accessible to a user to connect to a vehicle to transfer electrical power between said vehicle and the terminal via the sub-system unit, KUDO does not explicitly teach the connector is connectable to an interchangeable charger unit that is positioned above the sub- system unit.
Tremblay teaches the connector is connectable to an interchangeable charger unit that is positioned above the sub- system unit (Fig. 1, 6B and 7 #30 will be above floor side of a vehicle).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have the connector is connectable to an interchangeable charger unit that is positioned above the sub- system unit taught by Tremblay for the purpose of cutting costs upon updating systems for vehicles. (Refer to ¶ 0009-0012)


Regarding claim 2, KUDO teaches wherein the power and data sub- system unit comprises an access point for providing a wireless connection to the high speed data connection (¶ 0062 " The radio unit 109 wirelessly transmits, to the aggregator 17, information on participation or nonparticipation of the electric vehicle 15 in the V2G").  

Regarding claim 4, KUDO teaches wherein an aerial is provided to connect to the high speed data connection within the power and data sub-system unit to provide increased wireless range (wherein to receive from radio unit an aerial is present. ¶ 0062 " The radio unit 109 wirelessly transmits, to the aggregator 17 ").  

Regarding claim 5, KUDO does not explicitly teach wherein the aerial is located in the charger unit.
However it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have aerial is located in the charger unit since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

  Regarding claim 6, KUDO teaches:
wherein a socket is provided in the charger unit by which the transfer of power to or from a vehicle and the power and data sub-system unit is via the socket (Fig 2 #22).  

Regarding claim 8, KUDO does not explicitly teach wherein the charging unit is a low level unit for positioning directly on the ground or a post unit for attaching to a post.  
Tremblay teaches wherein the charging unit is a low level unit for positioning directly on the ground or a post unit for attaching to a post (Fig 6B #30 positioned on 36).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have the charging unit is a low level unit for positioning directly on the ground or a post unit for attaching to a post taught by XXXX for the purpose of cutting costs upon updating systems for vehicles. (Refer to ¶ 0009-0012)

  Regarding claim 9, KUDO does not explicitly teach wherein the charging unit comprises an RFID reader, wherein enabling the transfer of power to or from a vehicle is at least via interaction with the RFID reader.  
Tremblay teaches wherein the charging unit comprises an RFID reader, wherein enabling the transfer of power to or from a vehicle is at least via interaction with the RFID reader (¶ 0104 " he charging station 10 and is provided with an identification (ID). The ID may be a barcode, a radio-frequency identification (RFID) tag, a password, a conventional credit card, or the like. The control unit 30 comprises an adequate ID input device adapted to receive the user ID.").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have an RFID reader taught by Tremblay for the purpose of cutting costs upon updating systems for vehicles. (Refer to ¶ 0009-0012)

  Regarding claim 10, KUDO does not explicitly teach wherein the charging unit comprises illuminating means, wherein in use, the illuminating means is configured to illuminate the charging unit or an area around the charging unit.  
Tremblay teaches wherein the charging unit comprises illuminating means, wherein in use, the illuminating means is configured to illuminate the charging unit or an area around the charging unit (¶ 0101 "a set of light-emitting diodes (LEDs) used for providing visual indications such as the state of the charging station 10").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have the illuminating means taught by Tremblay for the purpose of providing visual indications. (Refer to ¶ 0101)

  Regarding claim 11, KUDO does not explicitly teach wherein the illuminating means comprises a sensor for controlling an image illuminated.  
Tremblay teaches wherein the illuminating means comprises a sensor for controlling an image illuminated (¶ 0113 "the control card 30b is connected to an antenna for communicating to a remote server for example, and LEDs for informing a user of the charging station.").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have the illuminating means comprises a sensor taught by Tremblay for the purpose of providing visual indications. (Refer to ¶ 0101)
  
Regarding claim 13, KUDO teaches wherein IoT components are connected to the power and data sub-system unit.  (IoT components portable device with local WiFi symbol a network 16 with wireless communication. Fig 1 #16, 17 and portable device; ¶ 0062, ¶ 0066)

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over KUDO US 20180186246 in view of Pellegrino US 20030120442 and Tremblay US 20130169227 and further in view of Waffner PCT/EP3017/064919. Waffner 2019/0267822 used for translation..

Regarding claim 3, KUDO does not explicitly teach wherein the data transferred by the high speed data connection is encrypted data, and where the data transport protocol provides secure encryption.  
Waffner teaches wherein the data transferred by the high speed data connection is encrypted data, and where the data transport protocol provides secure encryption (¶ 0004 “the charging controller, not least because of the encrypted communication with the electric vehicle to be charged and/or with a billing centre.”).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have data connection is encrypted data taught by Waffner for the purpose of data connection is encrypted data. (¶ 0004)

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over KUDO US 20180186246 in view of Pellegrino US 20030120442 and Tremblay US 20130169227 and further in view of McCool US 20140021908. 

  Regarding claim 7, KUDO does not explicitly teach wherein the power and data sub- system unit is sealable by a lid, wherein the power and data sub-system unit's lid sits flush with the surface of the ground.
McCool teaches wherein the power and data sub- system unit is sealable by a lid, wherein the power and data sub-system unit's lid sits flush with the surface of the ground (Fig 2 #52 at 18 flush with surface ¶ 0057 " The cover 18 may have an opening for receiving a control module 50 having a lid 52 which is visible and/or accessible through the cover 18. The control module 50 may be removable from the charging housing 14. In various embodiments, the control module 50 may be removed from the housing 14 without removing the cover 18. ").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have data sub- system unit is sealable by a lid, wherein the power and data sub-system unit's lid sits flush with the surface of the ground taught by McCool for the purpose of wirelessly charging a vehicle and providing diagnostics. (Refer to ¶ 0006 and ¶ 0058)

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over KUDO US 20180186246 in view of Pellegrino US 20030120442 and Tremblay US 20130169227 and further in view of Khoo US 20130110296. 

Regarding claim 12, Even though KUDO teaches (Fig 1 network 16, to communicate through 14, 17 and a cell phone WiFi signal of local communication) , KUDO does not explicitly teach wherein the controller uses edge computing housed within the power and data sub-system unit.
Khoo teaches wherein the controller uses edge computing housed within the power and data sub-system unit. (Edge computing is computing local using cloud network. Fig. 1 #140 communicating with cloud through WiFi or EDGE; ¶ 0064 “ The mobile device 140 provides a connection 120 to the cloud server 110. Intermittent connections, such as wireless network connections, are depicted using arrows with segmented lines. Unbroken arrows may depict a hardwired connection, such as a connection between an electric vehicle and a charging station over a charging coupler. The connection 120 to the cloud server 110 may utilize a wireless method such as WiFi, Cellular technology (e.g. CDMA, GPRS, HSDPA, EDGE, LTE, etc.)”
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have edge computing taught by Khoo for the purpose of local computing. (Refer to ¶ 0064)

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over KUDO US 20180186246 in view of Pellegrino US 20030120442 and Tremblay US 20130169227 as applied to claim 13 and further in view of Khoo US 20130110296. 

Regarding claim 14, KUDO does not explicitly teach wherein the IoT components are housed within the power and data sub-system unit.
Khoo teaches wherein the IoT components are housed within the power and data sub-system unit (Fig. 1 #170 from IoT in 190. ¶ 0065 “The connection 170 between the mobile device 140 and the charging station 190 may be a wireless connection over one of many wireless protocols such as Bluetooth, WiFi, Near-Field Communication (NFC)”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify KUDO to have wherein the IoT components are housed within the power and data sub-system unit. taught by Khoo for the purpose of local computing. (Refer to ¶ 0064)  and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Waffner PCT/EP3017/064919 in view of Khoo US 20130110296. Waffner 20190267822 used for translation. 

 Regarding claim 16, Even though Waffner teaches wherein the method further comprises receiving from a device in communication with the sub-system unit (wireless communication with system. ¶ 0039 “The charging electronics 12, in particular the charging controller, handles all communication with the electric vehicle as well as communication with a billing centre if necessary, preferably wirelessly using the antenna 18.”) and enabling the transfer of the electrical power to and from an electric vehicle and the sub-system unit via a controller in the sub- system unit (¶ 0020 " The charging controller can also release a charging current or interrupt a charging current. "), Waffner does not explicitly teach a receiving a request from an RFID device.
Khoo teaches a receiving a request (¶ 0068 " he mobile device 140 may be responsible for sending or relaying requests") from an RFID device (¶ 0065 " The connection 170 between the mobile device 140 and the charging station 190 may be a wireless connection over one of many wireless protocols such as Bluetooth, WiFi, Near-Field Communication (NFC), Radio Frequency Identification (RFID)").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Waffner to have a request from an RFID device taught by Khoo for the purpose of local computing. (Refer to ¶ 0064)

Claims 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Waffner PCT/EP3017/064919 in view of KUDO US 20180186246 and Tremblay US 20130169227.

Regarding claim 18, Waffner teaches:
providing a terminal at a street side (Fig. 1 and 3 #4 terminal on street side #20), 
wherein the terminal includes a power connection (Fig 2 and 3 #4 #26 power connection to 16 to 14 to an energy supply network ¶ 0011) to an electrical power source (Fig 2 and 3 #4 #26 power connection to 16 to 14 to an energy supply network ¶ 0011) and a high speed data connection to a data source (¶ 0039 “a charging controller” noted as data source ….. “the charging controller, handles all communication with the electric vehicle” ….. “wirelessly using the antenna 18”); 
providing at least one power and data sub-system unit housed within chamber at a parking spot for vehicles and at a level below a surface of the ground (Fig. 2 #12 noted as power and data sub-system unit hosed in chamber #6 at parking spot Fig 3 #20 for vehicles and below surface), 
wherein sub-system unit comprises a controller (Fig 3 #12 controller ¶ 0039) within the chamber (Fig 3 #6) for controlling the transfer of electrical power and data connecting the at least one sub-system unit to the terminal using a wired connection such that power and data can be transferred between the terminal and the sub-system unit and is controlled by the controller (Fig 3 #16 wired; ¶ 0020 " signals on the charging cable between the electric vehicle and the charging controller are exchanged using pulse width modulation, for example. The charging controller can also release a charging current or interrupt a charging current. Finally, the charge controller can be used to determine whether a charging cable is correctly connected to an electric vehicle. This can be detected, for example, via a so-called plug-present signal. Via a pilot line arranged in the charging cable, charge-specific signals can be exchanged between the charging controller and the electric vehicle. These functions can be combined in the charging electronics, "), 
wherein the sub- system unit transfers data to or from a vehicle or transfers data to (¶ 0056 "The digital communication unit 23 is connected to the communication network 16 via a home gateway 18, and superimposes a signal obtained from the aggregator 17 on electricity, which is exchanged between the external power supply 14 and the electric vehicle 15, by using a power line communication technology.") or from a user in wireless range (Fig. 1 portable device connecting to network. ¶ 0062"The radio unit 109 wirelessly transmits, to the aggregator 17, information on participation or nonparticipation of the electric vehicle 15 in the V2G, the degree of activeness in the case of participating in the V2G, a time period in which participation in the V2G is possible, a discharge state of the main battery 104, and the like. The participation or nonparticipation in the V2G, the degree of activeness in the case of participating in the V2G, and the time period, in which participation in the V2G is possible, are set in advance by an owner of the electric vehicle 15. The owner of the electric vehicle 15 is assumed to understand that a discharge opportunity and a discharge amount of the main battery 104 are large as the degree of activeness of participation in the V2G is high."); 
wherein the controller controls the transfer of electrical power between the power source and vehicle via the charger unit, terminal and sub-system unit (¶ 0020 " The charging controller can also release a charging current or interrupt a charging current.").  

Waffner does not explicitly teach each sub-system unit
KUDO teaches each sub-system unit (Fig. 1 #14).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Waffner to have each sub-system unit taught by KUDO for the purpose of charging a plurality of vehicles. (Refer to ¶ 0003) 

Waffner does not explicitly teach accessing the at least one sub-system unit through an access lid on the chamber that is accessible from a street level to electrically connect an interchangeable charger unit to the sub-system unit to enable electrical power to be transferred between the sub system unit and charger unit; and positioning the charger unit above the sub-system at street level to allow user to connect an electric vehicle to the charging unit.
Tremblay teaches accessing the at least one sub-system unit through an access lid on the chamber that is accessible from a street level (Fig 7 sub-system unit 8, 9 in chamber 14 accessible through lid front plate of 14 at street level) to electrically connect an interchangeable charger unit to the sub-system unit to enable electrical power to be transferred between the sub system unit and charger unit; and positioning the charger unit above the sub-system at street level to allow user to connect an electric vehicle to the charging unit (Fig. 6B and 7 interchangeable charger unit #30 above sub-system #8,9 electrically connected through 35 and 9’ to transfer power. ¶ 062 “The control unit 30 is electrically connected to a source of electrical energy such as an electrical grid for example, and the distributing unit 50 is electrically connected to the control unit 30 for receiving electrical energy therefrom and providing the received electrical energy to the vehicle to be charged.”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Waffner to have an access lid on the chamber and an interchangeable charger unit taught by Tremblay for the purpose of cutting costs upon updating systems for vehicles. (Refer to ¶ 0009-0012)

  Regarding claim 20, Waffner does not explicitly teach connecting IoT components to the power and data sub-system unit.  
KUDO teaches connecting IoT components to the power and data sub-system unit Fig 1 portable device).  

It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Waffner to have IoT components taught by KUDO for the purpose of better communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dow US 20170106762, Madon US 20180015836, Redmann US 20100283426, Starr US 20110011930, Genschel US 20100274656, Genzel US 20110140657, Widmer US 20120153894, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859